DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 2-5, 7-10 and 17-21, drawn to an apparatus for providing ultrapure water.
Group II, claim(s) 15, drawn to method for semiconductor fabrication.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a cylindrical reactor (2) with an inner cylindrical shell (3), an outer cylindrical shell (4) arranged concentrically around the inner cylindrical shell and an annular channel-like volume (5) formed between the inner shell and the outer shell for flow of water through the annular channel-like volume (5), an outer cylindrical vessel (11) concentrically positioned around the outer shell (4) to define an outer volume for flow of water through the outer volume, a flow path from a downstream end of the annular channel like volume (5) into the outer volume (12) so that water flowing through and exiting the channel-like volume then enters and flows through the outer volume,  a UV emission device within said inner shell (3), for UV transmission through water flowing through the channel-like volume (5) to oxidize organic molecules in the water, the outer volume containing at least one of: an adsorbing material comprising an ion exchange resin capable of removing oxidized organic materials from the UV-treated water; and a catalyst capable of removing hydrogen peroxide from the UV treated water, the inner cylindrical shell (3), the outer cylindrical shell (4) and the channel-like volume being without metals so that water flowing through the channel-like volume does not make contact with any metal, and the cylindrical reactor with the inner and outer cylindrical shells and the channel-like volume, as well as the outer cylindrical vessel and the outer volume, being contained in said apparatus as a sole unitary device, whereby ultrapure water is provided by flowing water through the channel-like volume for UV treatment and oxidization of organic materials, and the UV-treated water then flows through the outer volume where hydrogen peroxide and/or oxidized organic materials are removed, all within a single unitary device, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US PUB 2010/0078574 Al (hereinafter US '574) in view of US 10,793,454 Bl (hereinafter US '454).  
US ‘574 discloses an apparatus for the treatment of a liquid.  See US ‘574, Abstract.  US ‘574 discloses a cylindrical reactor (2) (See figures 1-5, treatment chamber (208)) with an inner cylindrical shell (3) (See figures 2-3, inner sleeve (204)), an outer cylindrical shell (4) (See figures 2-3, transmissive tube (206)) arranged concentrically around the inner cylindrical shell and an annular channel-like volume (5) (See figures 2-3, space occupied by liquid (212)) formed between the inner shell and the outer shell for flow of water through the annular channel-like volume (5), 
an outer cylindrical vessel (11) (See figures 2-3, reflective material (210)) concentrically positioned around the outer shell (4) to define an outer volume for flow of water through the outer volume (See figure 2-3, the space formed between reflective material (210) and the transmissive tube (206)),
a flow path from a downstream end of the annular channel like volume (5) into the outer volume (12) so that water flowing through and exiting the channel-like volume then enters and flows through the outer volume (See paragraph [0012] “Yet in another example, the reflective material is disposed on the outer surface of the transmissive tube, wherein a fluid flows between the UV lamp and the transmissive tube, and wherein the UV lamp may be concentrically disposed within the transmissive tube.”), 
a UV emission device within said inner shell (3), for UV transmission through water flowing through the channel-like volume (5) to oxidize organic molecules in the water (See figures 2-3, UV lamp (202),
the inner cylindrical shell (3), the outer cylindrical shell (4) and the channel-like volume being without metals so that water flowing through the channel-like volume does not make contact with any metal, and
the cylindrical reactor with the inner and outer cylindrical shells and the channel-like volume, as well as the outer cylindrical vessel and the outer volume, being contained in said apparatus as a sole unitary device (See figures 4 and 5),
whereby ultrapure water is provided by flowing water through the channel-like volume for UV treatment and oxidization of organic materials, and the UV-treated water then flows through the outer volume where hydrogen peroxide and/or oxidized organic materials are removed, all within a single unitary device (See figures 2-5).
US ‘574 does not explicitly disclose the outer volume containing at least one of: an adsorbing material comprising an ion exchange resin capable of removing oxidized organic materials from the UV-treated water; and a catalyst capable of removing hydrogen peroxide from the UV treated water.  US ‘454 discloses systems for water remediation using ultraviolet light.  See US ‘454, Abstract and Col. 1, lines 14-16.  In the reactor system of US ‘454, a “fluoropolymer coating 30 is applied over at least a portion of the interior surfaces of the reactor vessel 10.”  See Col. 4, lines 60-62.  Further, within the reactor system, “photo-catalyst substrates 28 disposed within the internal reactor volume 24 of the reactor vessel 10.”  See Col. 5, lines 43-45 and figure 1.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the photo-catalyst substrates of US ‘454 within the space formed between reflective material (210) and the transmissive tube (206) of US ‘574 in order to achieve purification of water.  US ‘454 discloses that”[E]ach of these photo-catalyst substrates 28 includes a coating 34 of titanium dioxide applied to an outer substrate surface 32. The titanium dioxide coating 34 is photo-catalytically active and promotes the generation of hydroxyl radicals, from water molecules. These hydroxyl radicals in turn act in conjunction with the ultraviolet light to destroy at least a portion of the organic and/or biological contaminants.”  See US ‘454, Col. 5, lines 445-52.  
During a telephone conversation with Attorney Freiburger on April 28, 2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 2-5, 7-10 and 17-21.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 15 stands withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 2-5, 7-10 and 17-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 2, recites “maximum UV transmission rate.”  It is unclear what is the scope of “maximum UV transmission rate”.  It is unclear what wavelength(s) is deemed the maximum UV transmission rate.  Also, it is unclear if the maximum UV transmission rate is a feature of the inner cylindrical shell (3) or a feature of the synthetic crystalline SiO2 material.  The breadth of claim 2 is deemed indefinite. 
Claim 2, line 3 recites “preferably with a maximum UV transmission rate.”  It is unclear if this is an optional feature of claim 2.  That is, it is not clear whether the maximum UV transmission rate is present or not in the claimed apparatus.  
Claim 3, line 4, recites “an emission spectrum with wave lengths <380 nm, preferably with emission peaks < 200 nm, in particular with emission peaks of 185 nm and 254 nm.” The scope of the claim is unclear.  It is unclear what range of emission peak is being claimed.  
Claim 5, line 2, recites “said means for reflecting UV radiation is at least one coating (7)….”  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 18 recites “the outer cylindrical shell comprises a means for reflecting UV radiation.”  The Examiner proposes amending claim 5 to be dependent upon claim 18.  Further, for examination purposes, the Examiner will understand claim 5 as being dependent upon claim 18.  
Claim 5, lines 3-4, recites “preferably made from amorphous SiO2.” It is unclear if this is an optional feature of claim 5.  That is, it is not clear whether or not the “means for reflecting UV radiation” is made of amorphous SiO2. 
Claim 7, lines 3-4, recite ““said channel-like volume (5) has a width between 0.1 mm and 100 mm, preferably between 2 mm and 50 mm, in particular between 2 mm and 15 mm.” The scope of the claim is unclear.  It is unclear what range of the width is being claimed.  
Claim 8, line 3 recites “chamber-like sections….”  The term “like” renders the claim indefinite as the scope of the claim is unclear. See MPEP 2173.05(d).  
Claim 9, lines 4-5, recites “preferably said means are spiral components….”  The scope of the claim is unclear.  It is not clear whether or not a spiral is required.   
Claim 9, line 5, recites “in particular spiral components made from SiO2.” The scope of the claim is unclear. The term “in particular” renders the claim indefinite since it is unclear if being “made from SiO2” is a limitation of the claim or merely an optional feature. 
Claim 10, lines 4-5, recite “preferably said shield is made from plastic or has a surface made from plastic.”  The scope of the claim is unclear.  It is not clear whether or not the claimed shield limitation is made from plastic. 
Claim 17, lines 5-6, recite “an annular channel-like volume (5).”  The term “like” renders the claim indefinite as the scope of the claim is unclear. See MPEP 2173.05(d).  Claims 2-5, 7-10 and 18-21 are also rejected by virtue of the claim dependency.
Claim 18, lines 2-3, recite “wherein the outer cylindrical shell comprises a means for reflecting UV radiation.”  This term is indefinite.  Further discussion is provided below.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “outer cylindrical shell comprises a means for reflecting UV radiation”, as recited in claim 18, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. In claim 18, the term “means” is not modified by sufficient structure, material, or acts to perform the claimed function.  The specification of the present application provides various examples of the "means for reflecting UV radiation" but claim 18 is not modified by sufficient structure, material or acts to perform the claimed function Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means (14) for generating a turbulent flow of flowing water in said volume, wherein preferably said means are spiral components, in particular spiral components made from SiO2 in claim 9.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3, 4, 7, 8, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US PUB 2013/0220934 (hereinafter US ‘934). 
Regarding claim 17, US ‘934 discloses an apparatus for providing ultrapure water (ultraviolet oxidation device. See paragraphs [0001], [0010] and [0028]-[0036] as well as figures 1, 2, 4, 5) for use in semiconductor fabrication (Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); See also MPEP § 2111.02, §2112.02 and 2114-2115), comprising:
a cylindrical reactor (2) (See figures 1, 2, and 4, the double pipe (18).  See also paragraphs [0012], [0013] and [0032]) with
an inner cylindrical shell (3) (See figures 1, 2, and 4, the inner pipe (18B).  See also paragraphs [0012], [0013] and [0032]), 
an outer cylindrical shell (4) arranged concentrically around the inner cylindrical shell (See figures 1, 2, and 4, the outer pipe (18A).  See also paragraphs [0012], [0013] and [0032].  The Examiner understands “concentrically” to means that the outer cylindrical shell (4) has a common center or axis to the inner cylindrical shell), wherein the common center or axis may be in  any position or plane.) and
an annular channel-like volume (5) formed between the inner shell and the outer shell (See figures 1, 2, and 4, the space between the inner pipe (18B) and the outer pipe (18A).  See also paragraphs [0012], [0013] and [0032].)
for flow of water through the annular channel-like volume (5) (See figure 1, water flows through the portion present between the inner pipe (18B) and the outer pipe (18A).  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US ‘934 is substantially identical to the claimed “annular channel-like volume (5)” of the present application, and therefore, the structure of US ‘934 is presumed inherently capable of achieving the flow of water through the annular channel-like volume (5).), 
an outer cylindrical vessel (11) concentrically positioned around the outer shell (4) (See figures 1, 2, and 5, housing (10)  See also abstract and paragraphs [0010]-[0012], [0018], [0028] and [0032].  The Examiner understands “concentrically” to means that the outer cylindrical vessel (11) has a common center or axis to the outer shell (4), wherein the common center or axis may be in  any position or plane.) 
to define an outer volume for flow of water through the outer volume (See figures 1, 2, 3 and 5, the space between the housing and the outer pipe (18A) of the double pipe (18), including the photocatalyst cartridge/fiber (12).  See also paragraphs [0008], [0011], [0014], [0018], [0028], [0030], [0033]-[0036], [0043] and [0053].  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US ‘934 is substantially identical to the claimed “outer cylindrical vessel (11)” of the present application, and therefore, the structure of US ‘934 is presumed inherently capable of defining an outer volume for flow of water through the outer volume.),
a flow path from a downstream end of the annular channel-like volume (5) into the outer volume (12) so that water flowing through and exiting the channel-like volume then enters and flows through the outer volume (See figures 1, water flow.  The water to be treated enters the inlet (10A) of the housing (10) and travels from the photocatalyst cartridge/fiber (12), through the space present between the inner pipe (18B) and the outer pipe (18A), then flows through the space present between the outer pipe (18A) and the photocatalyst cartridge/fiber (12), and repeats that process until the water flows to the outlet (10B) of the housing (10).  See also paragraph [0032].),
a UV emission device within said inner shell (3) (See figures 1, 2 and 5, the cylindrical ultraviolet radiation lamp 14.  See also paragraphs [0013], [0032] and [0033]),
for UV transmission through water flowing through the channel-like volume (5) to oxidize organic molecules in the water (Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US ‘934 is substantially identical to the claimed “UV emission device” of the present application, and therefore, the structure of US ‘934 is presumed inherently capable of UV transmitting through water flowing through the channel-like volume (5) to oxidize organic molecules in the water.), 
the outer volume containing at least one of (See figures 1, 2, 3 and 5, the space between the housing and the outer pipe (18A) of the double pipe (18), including the photocatalyst cartridge/fiber (12).  See also paragraphs [0008], [0011], [0014], [0018], [0028], [0030], [0033]-[0036], [0043] and [0053].):
an adsorbing material comprising an ion exchange resin capable of removing oxidized organic materials from the UV-treated water; and a catalyst capable of removing hydrogen peroxide from the UV treated water (See figure 5, the non-woven fabric (12A) of the photocatalyst cartridge/fiber (12).  “flat non-woven fabric 12A used in the ultraviolet oxidation device of the present embodiment is formed of silica based composite oxide fibers….”  See paragraph [0035].  “[t]he surface of the photocatalyst fiber has at least one metal selected from platinum (Pt), palladium (Pa)….”  See paragraph [0036].), 
the inner cylindrical shell (3), the outer cylindrical shell (4) and the channel-like volume being without metals (The inner pipe (18B) and the outer pipe (18A), which form a space between, are deemed to be an inner cylindrical shell (3), the outer cylindrical shell (4) and the channel-like volume. Because US '934 does not discloses metals in the double pipe (18), a plain reading of US ‘934 would be that the inner pipe (18B) and the outer pipe (18A) of the double pipe and the space formed between would not include metals.  Additionally, US ‘934 discloses that the “the inner pipe and the outer pipe are formed of a material which allows the ultraviolet rays having wavelength of 180 to 190 nm and wavelength of 250 to 260 nm to transmit therethrough, and the ultraviolet radiating unit is constituted such that it can radiate ultraviolet rays having both of a peak wavelength of 180 to 190 run and a peak wavelength of 250 to 260 run.”  See paragraph [0013].  US ‘934 discloses that the “ultraviolet radiation lamps 14 are formed into cylindrical shape and provided with a cover member (not shown) of cylindrical shape formed, on the outer surface thereof.  The cover member is made of a material having permeability to not only a light with peak wavelength of 250-260 nm, but also a light with peak wavelength of 180-190 nm, for example synthetic quartz.”  See paragraph [0031].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the the inner pipe (18B) and the outer pipe (18A) of the double pipe (18) to be synthetic quartz as this would allow for greater radiation of the liquid to be treated in the device as synthetic quartz achieves permeability of the UV rays at several peak wavelengths.)  
so that water flowing through the channel-like volume does not make contact with any metal (With the inner pipe (18B) and the outer pipe (18A) of the double pipe (18) being composed of synthetic quartz, then the space formed between would allow for water flowing through to not make contact with any metal.), and
the cylindrical reactor with the inner and outer cylindrical shells and the channel-like volume, as well as the outer cylindrical vessel and the outer volume, being contained in said apparatus as a sole unitary device (See figures 1, 2, and 5, the inner pipe (18B), the outer pipe (18A), the space between the inner pipe (18B) and the outer pipe (18A) of the double pipe (18), and the housing (10) form an apparatus that is a sole unitary device.),   
whereby ultrapure water is provided by flowing water through the channel-like volume for UV treatment and oxidization of organic materials, and the UV-treated water then flows through the outer volume where hydrogen peroxide and/or oxidized organic materials are removed, all within a single unitary device (See figures 1, the water flow.  The water to be treated enters the inlet (10A) of the housing (10) and travels from the photocatalyst cartridge/fiber (12), through the space present between the inner pipe (18B) and the outer pipe (18A), then flows through the space present between the outer pipe (18A) and the photocatalyst cartridge/fiber (12), and repeats that process until the water flows to the outlet (10B) of the housing (10).). 
Regarding claim 20, US ‘934 discloses the invention as discussed above in claim 17. Further, US ‘934 discloses the outer volume (See figures 1, 2, 3 and 5, the space between the housing and the outer pipe (18A) of the double pipe (18), including the photocatalyst cartridge/fiber (12).  See also paragraphs [0008], [0011], [0014], [0018], [0028], [0030], [0033]-[0036], [0043] and [0053].) 
contains said catalyst (the photocatalyst cartridge/fiber (12).),
which comprises palladium or platinum (“[t]he surface of the photocatalyst fiber has at least one metal selected from platinum (Pt), palladium (Pa)….”  See paragraph [0036].).  
Regarding claim 2, US ‘934 discloses the invention as discussed above in claim 17. Further, US ‘934 discloses said inner cylindrical shell (3) (See figures 1, 2, and 4, the inner pipe (18B).  See also paragraphs [0012], [0013] and [0032])
is made from synthetic crystalline SiO2 (“[t]he double pipe 18 … made of a material having permeability to not only a light with peak wavelength of 250-260 nm, but also a light with peak wavelength of 180-190 nm, for example synthetic quartz.”  See paragraph [0032].  Synthetic quartz is necessarily a synthetic crystalline SiO2.)
preferably with a maximum UV transmission rate (The scope of “maximum UV transmission rate” is unclear.  US ‘934 discloses that the synthetic quartz allows for the permeability of light at 250-260 nm and 180-190 nm.  The Examiner holds that the disclosure of US ‘934 overlaps the undefined scope of “maximum UV transmission rate” in view of the disclosure of permeability in US ‘934.
Regarding claim 3, US ‘934 discloses the invention as discussed above in claim 17. Further, US ‘934 discloses said UV emission device (6) (See figures 1, 2 and 5, the cylindrical ultraviolet radiation lamp 14 paragraphs [0013], [0032], and [0033].)
has an emission spectrum with wave lengths < 380 nm, preferably with emission peaks < 200 nm, in particular with emission peaks of 185 nm and 254 nm (“the ultraviolet radiating unit is constituted such that it can radiate ultraviolet rays having both of a peak wavelength of 180 to 190 nm and a peak wavelength of 250 to 260 nm.”  See paragraph [0013].  US ‘934 discloses emission peaks that are less than 380 nm, less than 200 nm and emission peaks of 185 nm and 254 nm.). 
Regarding claim 4, US ‘934 discloses the invention as discussed above in claim 17. Further, US ‘934 discloses said outer cylindrical shell (4) (See figures 1, 2, and 4, the outer pipe (18A) of the double pipe (18).  See also paragraphs [0012], [0013] and [0032])
is made from SiO2 (“[t]he double pipe 18 … made of a material having permeability to not only a light with peak wavelength of 250-260 nm, but also a light with peak wavelength of 180-190 nm, for example synthetic quartz.”  See paragraph [0032].  Synthetic quartz is necessarily a synthetic crystalline SiO2.)
preferably with an UV transmission rate lower than that of synthetic crystalline SiO2 (This is merely an optional feature that does not necessarily narrow the scope of claim 4.)
Regarding claim 7, US ‘934 discloses the invention as discussed above in claim 17. Further, US ‘934 discloses said channel-like volume (5) has a width between 0.1 mm and 100 mm, preferably between 2 mm and 50 mm, in particular between 2 mm and 15 mm (The “space between the inner pipe and the outer pipe is a range of 1 to 10 mm in a radial direction.”  See paragraph [0012].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I.)
Regarding claim 8, US ‘934 discloses the invention as discussed above in claim 17. Further, US ‘934 discloses said channel-like volume is made up from at least two chamber-like sections which are arranged in series (See figures 1 and 5, which illustrate four and 24, respectively, ultraviolet radiation lamp housing members 16. See also paragraph [0032].)

Claims 5, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US PUB 2013/0220934 (hereinafter US ‘934) as applied to claim 17 above, and further in view of US PUB 2010/0078574 (hereinafter US ‘574).  
Regarding claim 18, US ‘934 discloses the invention as discussed above in claim 17. Further, US ‘934 discloses the outer cylindrical shell (US ‘934, the outer pipe (18A)).  US ‘934 does not explicitly disclose a means for reflecting UV radiation.
US ‘574 discloses an apparatus for the treatment of a liquid using ultraviolet light.  See US ‘574, Abstract and paragraph [0002].  In US ‘574, the apparatus comprises a “UV-transmissive tube which is disposed within the chamber and is adapted for the passage of the liquid (or gas) therethrough. The apparatus further includes a UV lamp; …[a] reflective material is interposed between the chamber and the transmissive tube, and the reflective material is adapted so as to reflect at least a portion of light emitted by the UV lamp. … The fluid, e.g., the liquid, may, alternatively, travel between two UV-transmissive tubes, wherein one UV-transmissive tube is concentrically disposed within the other UV transmissive tube.”  See paragraph [0008].  Further, the reflective material (108) is “any type of reflective material 108 or apparatus may be used. For example, the reflective material 108 which may be coated on the inside of the chamber 100 may comprise at least one material, such as polytetrafluoroethylene (PTFE), expanded polytetrafluoroethylene (ePTFE), and other similar plastic. The reflective material 108 may be coated, anodized, or polished aluminum.” See paragraph [0039].
US ‘574 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. treatment of a liquid, in particular treatment of fluids using ultraviolet light.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of US ‘934 to include the reflective material, as disclosed in US ‘574, on the outer pipe (18A), because the combination of the UV lamp and the reflective material achieves a uniform light distribution to occur within the liquid in the space between the inner pipe (18B) and the outer pipe (18A), i.e. the annular channel volume.  US ’574 discloses that an unexpected result occurs from the combination of the UV lamp and the reflective material.  “[t]he confluence of a first light from the UV lamp and a second light (and subsequent light) reflected from the reflective material produces an unexpectedly, generally, uniform light distribution to occur within a volume of the liquid. In other words, the light distribution using the present invention approaches is generally more uniform than expected than that of related art systems.” See paragraph [0009].
Regarding claim 5, modified US ‘934 discloses the invention as discussed above in claim 17 (As noted above in the 112 section, claim 5 is being examined as being dependent upon claim 18.  Modified US ‘934 discloses the invention as discussed above in claim 18.). Further, modified US ‘934 discloses said means for reflecting UV radiation (See US ‘574, the reflective material)
is at least one coating (7) (See US ‘574, paragraph [0039].  The reflective material may be a coating of “at least one material, such as polytetrafluoroethylene (PTFE), expanded polytetrafluoroethylene (ePTFE), and other similar plastic.” See paragraph [0039].),
preferably made from amorphous SiO2 (	This is merely an optional feature that does not necessarily narrow the scope of claim 5.).
Regarding claim 10, modified US ‘934 discloses the invention as discussed above in claim 17. Further, modified US ‘934 said cylindrical reactor (2) (See figures 1, 2, and 4, the double pipe (18).  See also paragraphs [0012], [0013] and [0032]).  Modified US ‘934 does not explicitly disclose said cylindrical reactor (2) further comprises a cylindrical shield (10) enclosing said outer cylindrical shell (4), wherein preferably said shield is made from plastic or has a surface made from plastic.  
US ‘574 discloses an apparatus for the treatment of a liquid using ultraviolet light.  See US ‘574, Abstract and paragraph [0002]. In figure 2 of US ‘574, the reflective material (210) encloses the UV lamp (202), the inner sleeve (204), and the transmissive tube (206).  In US ‘574, the apparatus comprises a “reflective material is interposed between the chamber and the transmissive tube, and the reflective material is adapted so as to reflect at least a portion of light emitted by the UV lamp. … “the liquid, may, alternatively, travel between two UV-transmissive tubes, wherein one UV-transmissive tube is concentrically disposed within the other UV transmissive tube.”  See paragraph, [0008].  
As noted above, US ‘574 is analogous prior art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of US ‘934 to include a reflective material, as disclosed in US ‘574, as a shield enclosing the outer pipe (18A) of the double pipe (18) of US ‘934 because the combination of the UV lamp and the reflective material achieves a uniform light distribution to occur within the liquid in the space between the inner pipe (18B) and the outer pipe (18A), i.e. the annular channel volume. See US ‘574, paragraph [0009].  This result may be achieved whether the reflective material is formed to enclose the outer cylindrical shell (4), as recited in claim 10, or is comprised as a component of the outer cylindrical shell, as recited in claim 18.
Additionally, the limitation “preferably said shield is made from plastic or has a surface made from plastic” is merely an optional feature that does not necessarily narrow the scope of claim 10.  Nevertheless, modified US ‘934 discloses preferably said shield is made from plastic or has a surface made from plastic (US ‘574 discloses that the reflective material (108) is “any type of reflective material 108 or apparatus may be used. For example, the reflective material 108 which may be coated on the inside of the chamber 100 may comprise at least one material, such as polytetrafluoroethylene (PTFE), expanded polytetrafluoroethylene (ePTFE), and other similar plastic.” See paragraph [0039].)  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US PUB 2013/0220934 (hereinafter US ‘934) as applied to claim 17 above, and further in view of US PUB US 2002/0179508 (hereinafter US ‘508). 
Regarding claim 19, US ‘934 discloses the invention as discussed above in claim 17. Further, US ‘934 discloses the outer volume (See figures 1, 2, 3 and 5, the space between the housing and the outer pipe (18A) of the double pipe (18), including the photocatalyst cartridge/fiber (12).  See also paragraphs [0008], [0011], [0014], [0018], [0028], [0030], [0033]-[0036], [0043] and [0053].)  US ‘934 discloses that outer volume contains said catalyst (the photocatalyst cartridge/fiber (12).).  US ‘934 does not explicitly disclose the outer volume containing both ion exchange resin and said catalyst.  
US ‘508 discloses a “[H]ousing body 12 includes first chamber 20 and second chamber 24 bound together by common wall 20-24. Both ends of both first chamber 20 and second chamber 24 are fitted with porous screens 16 to act as both a prefilter for large particles and to retain filtration and/or adsorption media, the screens fitting into screen receiving recesses 17 countersunk into housing body wall 11 and common wall 20-24.”  See paragraph [0011].  The purification media used is “five types of purification media are preferred: (1) redox media; (2) acid-washed bituminous activated carbon; (3) high energy bituminous grade or acid washed coconut shell activated carbon; ( 4) semiconductor grade mixed bed ion exchange resin; and (5) catalytic activated carbon having a maximum peroxide number of 14.”  See paragraph [0013].  The ion exchange resin may be “Ionac NM60-SG mixed bed ion exchange resin from Sybron Chemicals of Birmingham, N.J.”  See paragraph [0023].  
US ‘508 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. treatment of liquid, particularly a system for producing ultrapure water.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the space between the housing and the outer pipe (18A) of the double pipe (18), including the photocatalyst cartridge/fiber (12), of US ‘934, to incorporate the Ionac NM60-SG mixed bed ion exchange resin of US ‘508 in order to achieve “remove essentially all ionic contaminants originating from the feed water source.”  See US ‘508, paragraph [0023].  Using the Ionac NM60-SG mixed bed ion exchange resin of US ‘508 in conjugation would remove impurities from water and thereby achieve the objective of ultrapure water, as disclosed in US ‘508 and US ‘934.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US PUB 2013/0220934 (hereinafter US ‘934) as applied to claim 17 above, and further in view of US 2010/0310433 (hereinafter US ‘433).
Regarding claim 9, US ‘934 discloses the invention as discussed above in claim 17. Further, US ‘934 discloses said channel-like volume (5) (The space between the inner pipe (18B) and the outer pipe (18A).).  US ‘934 does not explicitly disclose means (14) for generating a turbulent flow of flowing water in said volume, wherein preferably said means are spiral components, in particular spiral components made from SiO2.
US ‘433 discloses “a device for treatment of fluids, comprising a treatment chamber having an inlet and an outlet for the fluid to be treated, elongated UV light generating means arranged inside said treatment chamber, a photo-catalytic structure arranged in said treatment chamber, that said photo-catalytic structure is a filter arranged in the flow of fluid through the treatment chamber such that the fluid flows through said filter, wherein said filter is designed generally tubular and placed adjacent and surrounding said UV light generating means for radiating said filter with UV light, thereby creating treatment radicals, and wherein said filter is placed such that the whole flow of fluid is forced through the radiated filter.”  See paragraph [0008].  An embodiment of the photo-catalytic structure includes “[a] catalytic structure 60 that is arranged as a spiral wound around the glass tube.”  See paragraph [0036].  See figure 4, a catalytic structure (60).  US ‘433 discloses that the catalytic structure (60) is composed of quartz glass. See paragraph [0036].
US ‘433 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. treatment of fluids, in particular the treatment of fluids using an ultraviolet light. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the spiral catalytic structure (60), wherein said spiral is composed of quartz glass, in modified US ‘482 because the catalytic material is capable of creating photo-catalytic reactions in the water to be treated, is “inert to most matter, it is a clean material and therefore usable in tap water applications as well as in the food industry, it may be covered with TiO2 with god adhesion, it may be spun to threads enabling manufacture of nets, and it may relatively easily be moulded to a suitable form.”  See US ‘433, paragraph [0036].
While the claimed feature “preferably said means are spiral components, in particular spiral components made from SiO2“is merely an optional feature that does not necessarily narrow the scope of claim 9, it is nonetheless rendered obvious by US ‘934 in view of US ‘433 (US ‘433 discloses that the catalytic structure (60) is composed of quartz glass. See paragraph [0036].). 

Claims 17, 19, 2, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PAT 5,597,482 (hereinafter US ‘482) in view of US PUB 2002/0179508 (hereinafter US ‘508). The product information page of Ionac NM60-SG and the product information page of Centaur® are herein presented as evidence.
Regarding claim 17, US ‘482 discloses an apparatus for providing ultrapure water (See figure 1, water filtering and treatment apparatus. See also Col. 2, lines 8-47) for use in semiconductor fabrication (Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); See also MPEP § 2111.02, §2112.02 and 2114-2115.), comprising:
a cylindrical reactor (2) (See figure 1, annular passage (50), inner wall (45), hollow tube (20), housing base (11), See Col. 3, lines 40-60.  See also annotated figure) with

    PNG
    media_image1.png
    628
    817
    media_image1.png
    Greyscale

an inner cylindrical shell (3) (See figure 1, outer surface of the hollow tube (20) facing the annular passage (50)),
an outer cylindrical shell (4) arranged concentrically around the inner cylindrical shell (See figure 1, inner wall (45.  The Examiner understands “concentrically” to means that the outer cylindrical shell (4) has a common center or axis to the inner cylindrical shell, wherein the common center or axis may be in  any position or plane.)) and
an annular channel-like volume (5) formed between the inner shell and the outer shell (See figure 1, annular passage (50))
for flow of water through the annular channel-like volume (5) (See figure 1, arrows illustrating water flow route.  Water flows through the annular passage (50).  See also Col. 4, lines 5-11.), 
an outer cylindrical vessel (11) concentrically positioned around the outer shell (4) (See figure 1, outer wall of the filter assembly (40).  See also annotated figure. The Examiner understands “concentrically” to means that the outer cylindrical vessel (11) has a common center or axis to the outer shell (4), wherein the common center or axis may be in  any position or plane.)
to define an outer volume for flow of water through the outer volume (See figure 1, arrows illustrating water flow route.  Water flows through the filter assembly (40).  See Col. 4, lines 2-8.),
a flow path from a downstream end of the annular channel-like volume (5) into the outer volume (12) so that water flowing through and exiting the channel-like volume then enters and flows through the outer volume (In US ‘482, water flows through the filter assembly and then into the annular passage (50).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of US ‘482 to arrange the water flow path to be in the annular passage (50), then through the filter assembly (40) and reasonably expect the resulting apparatus to work as US ‘482 intended.), 
a UV emission device within said inner shell (3) (See figure 1, lamp (6) as well as Col. 2, lines 10-13; Col. 3, lines 28-35.), 
for UV transmission through water flowing through the channel-like volume (5) to oxidize organic molecules in the water (As it passes through the annular passage 50 the water is purified by the ultraviolet rays being emitted form the lamp 6 and transmitted through the hollow tube 20.”  See Col. 4, lines 12-15),
the cylindrical reactor with the inner and outer cylindrical shells and the channel-like volume, as well as the outer cylindrical vessel and the outer volume, being contained in said apparatus as a sole unitary device (See figure 1, the annular passage (50), inner wall (45), and hollow tube (20) is present as a within the water filtering and treatment apparatus (A), which is a single unitary device.),
whereby ultrapure water is provided by flowing water through the channel-like volume for UV treatment and oxidization of organic materials, and the UV-treated water then flows through the outer volume where hydrogen peroxide and/or oxidized organic materials are removed, all within a single unitary device (In US ‘482, water flows through the filter assembly and then into the annular passage (50).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of US ‘482 to arrange the water flow path to be in the annular passage (50), then through the filter assembly (40) and reasonably expect the resulting apparatus to work as US ‘482 intended.).

    PNG
    media_image1.png
    628
    817
    media_image1.png
    Greyscale

US ‘482 discloses an outer volume (“The filter element 40 can be made in a number of ways and is readily available off-the-shelf in today's market.”  See Col. 3, lines 61-64.) but does not explicitly disclose an outer volume containing at least one of an adsorbing material comprising an ion exchange resin capable of removing oxidized organic materials from the UV-treated water; and a catalyst capable of removing hydrogen peroxide from the UV treated water.  
US ‘508 discloses a “[H]ousing body 12 includes first chamber 20 and second chamber 24 bound together by common wall 20-24. Both ends of both first chamber 20 and second chamber 24 are fitted with porous screens 16 to act as both a prefilter for large particles and to retain filtration and/or adsorption media, the screens fitting into screen receiving recesses 17 countersunk into housing body wall 11 and common wall 20-24.”  See paragraph [0011].  The purification media used is “five types of purification media are preferred: (1) redox media; (2) acid-washed bituminous activated carbon; (3) high energy bituminous grade or acid washed coconut shell activated carbon; ( 4) semiconductor grade mixed bed ion exchange resin; and (5) catalytic activated carbon having a maximum peroxide number of 14.”  See paragraph [0013].  The ion exchange resin may be “Ionac NM60-SG mixed bed ion exchange resin from Sybron Chemicals of Birmingham, N.J.”  See paragraph [0023].  “The catalytic activated carbon is designed specifically for removal of hydrogen peroxide….”  See paragraph [0025].  
US ‘508 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. treatment of liquid, particularly a system for producing ultrapure water.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the filter assembly (40) of US ‘482 to incorporate the Ionac NM60-SG mixed bed ion exchange resin of US ‘508 in order to achieve “remove essentially all ionic contaminants originating from the feed water source.”  See US ‘508, paragraph [0023].  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the filter assembly (40) of US ‘482 to incorporate the catalytic activated carbon of US ‘508 in order to achieve removal of hydrogen peroxide.  Thus, US ‘482 in view of US ‘508 renders obvious the outer volume containing an adsorbing material comprising an ion exchange resin capable of removing oxidized organic materials from the UV-treated water; and a catalyst capable of removing hydrogen peroxide from the UV treated water (the filter assembly (40) of US ‘482 being modified by the semiconductor grade mixed bed ion exchange resin and the catalytic activated carbon of US ‘508.)
US ‘482 in view of US ‘508 discloses the inner cylindrical shell (3), the outer cylindrical shell (4) and the channel-like volume being without metals (US ‘482 discloses an annular passage (50), inner wall (45), hollow tube (20), See Col. 3, lines 40-60; see also figure 1.  In figure 1 of US ‘482, the outer surface of the hollow tube (20) faces the annular passage (50), and the inner wall (45) of the filter assembly (40) faces the annular passage (50). US ‘482 discloses that the hollow tube (20) is composed of quartz but does not explicitly disclose the composition of the filter assembly (40)/inner wall (45).  A “hollow elongate tube 20 of a material, such as quartz….”  See Col. 3, lines 32-33.  The “filter element 40 can be made in a number of ways and is readily available off-the-shelf in today's market.”  See Col. 3, lines 61-64.  As established above, US ‘482 in view of US ‘508 renders obvious the outer volume containing an adsorbing material comprising an ion exchange resin capable of removing oxidized organic materials from the UV-treated water; and a catalyst capable of removing hydrogen peroxide from the UV treated water (the filter assembly (40) of US ‘482 being modified by the semiconductor grade mixed bed ion exchange resin and the catalytic activated carbon of US ‘508.  US ‘574 discloses the semiconductor grade mixed bed ion exchange resin “comprises chemically equivalent amounts of approximately 40 vol % strong acid cation resin proportionally mixed with approximately 60 vol% strong base anion resin. The preferred material is commercially available as Ionac NM60-SG mixed bed ion exchange resin from Sybron Chemicals of Birmingham, N.J.”  See paragraph [0023]; See also the product information page of Ionac NM60-SG.  In US ‘508, the “catalytic activated carbon is designed specifically for removal of hydrogen peroxide, thereby protecting downstream ion exchange resin from oxidation. The preferred form of this media is a 20x50 mesh bituminous-based material comprising a mixture of oxidized and calcinated bituminous coal and coal tar pitch….  The media is commercially available as Centaur® from Calgon Carbon Corporation of Pittsburgh, Pa.”  See paragraph [0025]; See also the product information page of Centaur®.  Thus, the cited art, in combination with one another, discloses the hollow elongate tube (20), the filter assembly (40)/inner wall (45) and the annular channel (50) being without metals.)
so that water flowing through the channel-like volume does not make contact with any metal (In US ‘482 in view of US ‘508, the water flowing through the annular passage (50) would not make contact with any metal.).
Regarding claim 18, US ‘482 in view of US ‘508 discloses the invention as discussed above in claim 17. Further, US ‘482 in view of US ‘508 discloses the outer cylindrical shell (See US ‘482 figure 1, inner wall (45) of filter assembly (40)) comprises
a means for reflecting UV radiation (US ‘482 discloses a reflective material.  “In a preferred embodiment of the invention, the outer wall of the annular passage 50, i.e. the inner wall 45 of the filter assembly 40, is preferably lined with a material 51 which reflects ultraviolet rays passing through the water in the annular passage 50.”  See US ‘482, Col. 4, lines 15-20). 
Regarding claim 19, US ‘482 in view of US ‘508 discloses the invention as discussed above in claim 17. Further, US ‘482 in view of US ‘508 discloses the outer volume (See US ‘482, figure 1, arrows illustrating water flow route.  Water flows through the filter assembly (40).  See Col. 4, lines 2-8.) contains both said ion exchange resin (See US ‘508, the semiconductor grade mixed bed ion exchange resin) and said catalyst (See US ‘508, the catalytic activated carbon having a maximum peroxide number of 14) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the filter assembly (40) of US ‘482 to incorporate the Ionac NM60-SG mixed bed ion exchange resin of US ‘508 and the catalytic activated carbon of US ‘508 in order to achieve the removal of essentially all ionic contaminants originating and the removal of hydrogen peroxide from the feed water source.
Regarding claim 2, US ‘482 in view of US ‘508 discloses the invention as discussed above in claim 17. Further, US ‘482 in view of US ‘508 discloses said inner cylindrical shell (3) (See US ‘482, the outer surface of the hollow tube (20), facing the annular passage (50))
is made from synthetic crystalline SiO2 (US ‘482, “Surrounding the lamp 6 is a hollow elongate tube 20 of a material, such as quartz, which is transparent to ultraviolet rays emanating from lamp 6.”  See US ‘482, Col. 3, lines 33-35. Quartz is a crystalline silicon dioxide, including synthetic crystalline SiO2),
preferably with a maximum UV transmission rate (This is merely an optional feature that does not necessarily narrow the scope of claim 2.  Furthermore, the scope of “maximum UV transmission rate” is unclear.  US ‘482 discloses that the elongated tube (20) is transparent to ultraviolet rays emanating from the lamp.  The Examiner holds that the disclosure of US ‘482 overlaps the undefined scope of “maximum UV transmission rate” in view of the disclosure of transparency in US ‘482.). 
Regarding claim 10, US ‘482 in view of US ‘508 discloses the invention as discussed above in claim 17. Further, US ‘482 in view of US ‘508 discloses said cylindrical reactor (2) (See US ‘482, figure 1 annular passage (50), inner wall (45), hollow tube (20), housing base (11), See Col. 3, lines 40-60.  See also annotated figure.) further comprises 
a cylindrical shield (10) enclosing said outer cylindrical shell (4) (See US ‘482, outer cylindrical wall (44) of the filter assembly (40).  See Col. 3, line 62 – Col. 4, lines 4.),
wherein preferably said shield is made from plastic or has a surface made from plastic (This is merely an optional feature that does not necessarily narrow the scope of claim 10.). 

Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PAT 5,597,482 (hereinafter US ‘482) in view of US PUB 2002/0179508 (hereinafter US ‘508) as applied to claim17 above, and further in view of JP2016215150A (hereinafter JP ‘150). 
Regarding claim 20, US ‘482 in view of US ‘508 discloses the invention as discussed above in claim 17. Further, US ‘482 in view of US ‘508 discloses the outer volume (See US ‘482, figure 1, arrows illustrating water flow route.  Water flows through the filter assembly (40).  See Col. 4, lines 2-8.) contains said catalyst (See US ‘508, the catalytic activated carbon having a maximum peroxide number of 14).  US ‘482 in view of US ‘508 does not explicitly disclose a catalyst comprising palladium or platinum.  
JP ‘150 discloses an ultrapure water production apparatus comprising a “catalyst reaction device that allows the water to be treated to flow in and pass through, and is a platinum group metal-supported catalyst that removes oxidizing substances from the water to be treated by coming into contact with the water to be treated to which hydrogen has been added”  See paragraph [0011].
JP ‘150 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. treatment of a liquid, in particular an ultrapure water production apparatus.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the platinum group metal-supported catalyst, as disclosed in JP ‘150, for the catalyst of modified US ‘482, since it would achieve the objective of removing hydrogen peroxide and produce ultrapure water (“decompose oxidizing substances contained in the water to be treated, particularly hydrogen peroxide….”  See JP ‘150, paragraph [0004]).
Regarding claim 21, US ‘482 in view of US ‘508, further in view of JP ‘150, discloses the invention as discussed above in claim 20. Further, US ‘482 in view of US ‘508, further in view of JP ‘150, discloses the outer volume is without metals other than said palladium or platinum (See US ‘482, figure 1, arrows illustrating water flow route.  Water flows through the filter assembly (40).  See Col. 4, lines 2-8.), 
is without metals other than said palladium or platinum (See US ‘508, the catalytic activated carbon having a maximum peroxide number of 14 and JP ‘150 disclosing the platinum group metal-supported catalyst), 
so that water flowing through the apparatus does not make contact with any metal except said palladium or platinum (US ‘482 discloses the filter assembly (40), being modified by US ‘508 the catalytic activated carbon having a maximum peroxide number of 14 and by JP ‘150 the platinum group metal-supported catalyst, yields a filter assembly (40) being without any metal except for the platinum of JP ‘150.  The Examiner notes that claim 17 recites “the inner cylindrical shell (3), the outer cylindrical shell (4) and the channel-like volume being without metals” and claim 21 recites “the outer volume is without metals other than said palladium or platinum.”  There are no further claim limitations that are without metals.  Thus, under the Examiner understanding, and in view of the components of the filter assembly (40) of US ‘482 modified in view of US ‘508 and JP ‘150, the water flowing through the filtering assembly (40) and the annular passage (50) would necessarily not make contact with any metals except for the platinum component of the platinum group metal-supported catalyst.).

Claim 3, 4 and 7 is rejected under 35 U.S.C. 103 as being unpatentable over US PAT 5,597,482 (hereinafter US ‘482) in view of US PUB 2002/0179508 (hereinafter US ‘508) as applied to claim17 above, and further in view of US PUB 2013/0220934 (hereinafter US ‘934). 
Regarding claim 3, US ‘482 in view of US ‘508 discloses the invention as discussed above in claim 17. Further, US ‘482 in view of US ‘508 discloses said UV emission device (6) (US ‘482 discloses a lamp (6)being an elongated ultraviolet light ray emitting lamp.  See Col. 2, lines12-13.)  US ‘482 in view of US ‘508 does not explicitly disclose an emission spectrum with wave lengths < 380 nm, preferably with emission peaks < 200 nm, in particular with emission peaks of 185 nm and 254 nm.
US ‘934 discloses an ultraviolet oxidation device that achieves ultrapure water.  See US ‘934, Abstract.  In US ‘934, the device comprises cylindrical ultraviolet radiation lamp 14.  US ‘934 discloses “the ultraviolet radiating unit is constituted such that it can radiate ultraviolet rays having both of a peak wavelength of 180 to 190 nm and a peak wavelength of 250 to 260 nm.”  See paragraph [0013]. See also paragraphs [0032] and [0033].
US ‘934 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. treatment of a liquid, in particular an apparatus comprising an ultraviolet radiation lamp that achieves ultrapure water.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the cylindrical ultraviolet radiation lamp 14 of US ‘934 as the elongated ultraviolet light ray emitting lamp of US ‘482 because the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).”
Additionally, the limitation “preferably with emission peaks < 200 nm, in particular with emission peaks of 185 nm and 254 nm” is merely an optional feature that does not necessarily narrow the scope of claim 3.  Nevertheless, US ‘482 in view of US ‘508, further in view of US ‘934, discloses preferably with emission peaks < 200 nm, in particular with emission peaks of 185 nm and 254 nm (US ‘934 discloses emission peaks that are less than 380 nm, less than 200 nm and emission peaks of 185 nm and 254 nm.).
Regarding claim 4, US ‘482 in view of US ‘508 discloses the invention as discussed above in claim 17. Further, US ‘482 in view of US ‘508 discloses said outer cylindrical shell (4) (the inner wall (45) of the filter assembly (40) of US ‘482, which is modified by the semiconductor grade mixed bed ion exchange resin and the catalytic activated carbon of US ‘508.)  US ‘482 in view of US ‘508 does not explicitly disclose the outer cylindrical shell (4) is made from SiO2, preferably with an UV transmission rate lower than that of synthetic crystalline SiO2.
US ‘934 discloses an ultraviolet oxidation device that achieves ultrapure water.  See US ‘934, Abstract.  In US ‘934, the device comprises a photocatalyst cartridge/fiber (12).  See paragraphs [0008], [0011], [0014], [0018], [0028], [0030], [0033]-[0036], [0043] and [0053].  The photocatalyst cartridge/fiber (12) comprises a “silica based composite oxide fibers….”  See paragraph [0035].  “[t]he surface of the photocatalyst fiber has at least one metal selected from platinum (Pt), palladium (Pa)….”  See paragraph [0036].  
As established above, US ‘934 is analogous prior art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the filter assembly (40) of US ‘482 in view of US ‘508 with the photocatalyst cartridge/fiber (12) of US ‘934 because it would improve the decomposition efficiency of the total organic carbon content (TOC) component.  See US ‘934, paragraph [0008]. See also paragraph [0039], [0040] and [0043]. 
Additionally, the limitation “preferably with an UV transmission rate lower than that of synthetic crystalline SiO2” is merely an optional feature that does not necessarily narrow the scope of claim 4.  
Regarding claim 7, US ‘482 in view of US ‘508 discloses the invention as discussed above in claim 17. Further, US ‘482 in view of US ‘508 discloses said channel-like volume (5) (See US ‘482, annular channel (50)).  US ‘482 in view of US ‘508 does not explicitly disclose the channel-like volume (5) has width between 0.1 mm and 100 mm, preferably between 2 mm and 50 mm, in particular between 2 mm and 15 mm.  However, a change in size (herein “width”) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Additionally, it is noted that US ‘934 discloses a double pipe (18) component for housing a UV radiation lamp.  See paragraph [0032] and figures 1, 2, and 4.  Water flows between the inner pipe (18B) and the outer pipe (18A).  The “space between the inner pipe and the outer pipe is a range of 1 to 10 mm in a radial direction.”  See paragraph [0012].
As noted above, US ‘934 is analogous prior art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the width of the annular passage (50) of modified US ‘482 to be in the range of 1 to 10 mm, as disclosed in US ‘934.  US ‘934 establishes that it is known in the art that an annular passageway between a transmission tube and a UV light source to be 1 to 10 mm.  Further, optimization of the width of the annular passage (50) does not establish non-obviousness unless said range is established to be critical.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05 and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In addition, the limitation “preferably between 2 mm and 50 mm, in particular between 2 mm and 15 mm” is merely an optional feature that does not necessarily narrow the scope of claim 7.  Nevertheless, US ‘934 does disclose a width of 1 to 10 mm, which overlaps the limitation “between 2 mm and 15 m.”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PAT 5,597,482 (hereinafter US ‘482) in view of US PUB 2002/0179508 (hereinafter US ‘508) as applied to claim17 above, and further in view of US PUB 2010/0078574 (hereinafter US ‘574). 
Regarding claim 5, US ‘482 in view of US ‘508 discloses the invention as discussed above in claim 17  (As noted above in the 112 section, claim 5 is being examined as being dependent upon claim 18. US ‘482 in view of US ‘508 discloses the invention as discussed above in claim 18.). Further, US ‘482 in view of US ‘508 discloses said means for reflecting UV radiation (US ‘482 discloses a reflective material). US ‘482 in view of US ‘508 does not explicitly discloses the means for reflecting UV radiation is at least one coating (7), preferably made from amorphous SiO2. 
US ‘574 discloses an apparatus for the treatment of fluids in order to achieve an ultrapure water.  See paragraphs [0002] and [0007].  The apparatus includes a UV lamp that is disposed within a UV transmissive tube. “A reflective material is interposed between the chamber and the transmissive tube, and the reflective material is adapted so as to reflect at least a portion of light emitted by the UV lamp. In one example, the reflective material is at least 80 percent reflective. The fluid, e.g., the liquid, may, alternatively, travel between two UV-transmissive tubes, wherein one UV-transmissive tube is concentrically disposed within the other UV transmissive tube.”  See paragraph [0008].  The reflective material may be a coating.  See paragraph [0039].
US ‘574 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. treatment of a liquid, in particular treatment of fluids using ultraviolet light.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to coat the reflective material of US ‘574 on the inner wall (45) of the filter assembly (40) of US ‘482 in view of US ‘508 because the combination of the UV lamp of US ‘482 in view of US ‘508 and the reflective material of US ‘574 achieves a uniform light distribution to occur within water flowing through the annular passage (50).  US ’574 discloses that an unexpected result occurs from the combination of the UV lamp and the reflective material.  “[t]he confluence of a first light from the UV lamp and a second light (and subsequent light) reflected from the reflective material produces an unexpectedly, generally, uniform light distribution to occur within a volume of the liquid. In other words, the light distribution using the present invention approaches is generally more uniform than expected than that of related art systems.” See paragraph [0009].
Additionally, the limitation “preferably made from amorphous SiO2” is merely an optional feature that does not necessarily narrow the scope of claim 5.  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PAT 5,597,482 (hereinafter US ‘482) in view of US PUB 2002/0179508 (hereinafter US ‘508) as applied to claim17 above, and further in view of US 2010/0310433 (hereinafter US ‘433). 
Regarding claim 9, US ‘482 in view of US ‘508 discloses the invention as discussed above in claim 17. Further, US ‘482 in view of US ‘508 discloses said channel-like volume (5) (See US ‘482, annular channel (50).).  US ‘482 in view of US ‘508 does not explicitly disclose means (14) for generating a turbulent flow of flowing water in said volume, wherein preferably said means are spiral components, in particular spiral components made from SiO2.
US ‘433 discloses “a device for treatment of fluids, comprising a treatment chamber having an inlet and an outlet for the fluid to be treated, elongated UV light generating means arranged inside said treatment chamber, a photo-catalytic structure arranged in said treatment chamber, that said photo-catalytic structure is a filter arranged in the flow of fluid through the treatment chamber such that the fluid flows through said filter, wherein said filter is designed generally tubular and placed adjacent and surrounding said UV light generating means for radiating said filter with UV light, thereby creating treatment radicals, and wherein said filter is placed such that the whole flow of fluid is forced through the radiated filter.”  See paragraph [0008].  An embodiment of the photo-catalytic structure includes “[a] catalytic structure 60 that is arranged as a spiral wound around the glass tube.”  See paragraph [0036].  See figure 4, a catalytic structure (60).  US ‘433 discloses that the catalytic structure (60) is composed of quartz glass. See paragraph [0036].
US ‘433 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. treatment of fluids, in particular the treatment of fluids using an ultraviolet light.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the spiral catalytic structure (60), wherein said spiral is composed of quartz glass, in modified US ‘482 because the catalytic material is capable of creating photo-catalytic reactions in the water to be treated, is “inert to most matter, it is a clean material and therefore usable in tap water applications as well as in the food industry, it may be covered with TiO2 with god adhesion, it may be spun to threads enabling manufacture of nets, and it may relatively easily be moulded to a suitable form.”  See US ‘433, paragraph [0036].
While the claimed feature “preferably said means are spiral components, in particular spiral components made from SiO2“is merely an optional feature that does not necessarily narrow the scope of claim 9, it is nonetheless rendered obvious by US ‘482 in view of US ‘508, further in view of US ‘433 (US ‘433 discloses that the catalytic structure (60) is composed of quartz glass. See paragraph [0036].). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADETTE K MCGANN whose telephone number is (571)272-5367. The examiner can normally be reached M-F 7:00 am -3:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNADETTE KAREN MCGANN/Examiner, Art Unit 1773                                                                                                                                                                                                        


/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773